 PROB 12C                                                                              Report Date: March 4, 2019
(6/16)

                                       United States District Court                                     FILED IN THE
                                                                                                    U.S. DISTRICT COURT
                                                                                              EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                               Mar 08, 2019
                                        Eastern District of Washington                             SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Jered Pederson                           Case Number: 0980 2:14CR00168-TOR-5
 Address of Offender:                    , Spokane, Washington 99205
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, Chief U.S. District Judge
 Date of Original Sentence: October 20, 2015
 Original Offense:          Conspiracy to Commit Bank Fraud, 18 U.S.C. § 1344, 1349
 Original Sentence:         Prison - 1 day                  Type of Supervision: Supervised Release
                            TSR - 36 months
 Revocation Sentence:       Prison - 90 days
 10/27/2016                 TSR - 36 months
 Revocation Sentence:       Prison - 6 months
 07/26/2017                 TSR - 30 months
 Asst. U.S. Attorney:       George J. C. Jacobs, III        Date Supervision Commenced: January 9, 2018
 Defense Attorney:          John Barto McEntire, IV         Date Supervision Expires: July 8, 2020

                                         PETITIONING THE COURT

To issue a summons and to incorporate the violation contained in this petition in future proceedings with the
violation previously reported to the Court on 09/17/2018.

The probation officer believes that the offender has violated the following condition of supervision:


Violation Number        Nature of Noncompliance

            2           Standard Condition #8: You must not communicate or interact with someone you know
                        is engaged in criminal activity. If you know someone has been convicted of a felony, you
                        must not knowingly communicate or interact with that person without first getting
                        permission of the probation officer.

                        Supporting Evidence: On February 28, 2019, Mr. Pederson was in direct violation of his
                        conditions of supervision by being found in the house of Robin Griffith, a convicted felon,
                        without first obtaining permission of this officer.

                        On January 11, 2018, the undersigned officer met with Mr. Pederson. He was given a copy
                        of his judgment and his conditions of supervision were explained to him. He signed his
                        judgment reflecting he understood his conditions in full.

                        Robin Griffith is currently on federal probation and her U.S. probation officer (USPO) is
                        Richard Law. On February 28, 2019, USPO Law conducted an unannounced home visit at
Prob12C
Re: Pederson, Jered
March 4, 2019
Page 2

                     Ms. Griffith’s residence. When entering the residence, USPO Law noticed Mr. Pederson
                     laying on the couch. Mr. Pederson was directed to call the undersigned officer immediately.


                                       I declare under penalty of perjury that the foregoing is true and correct.
                                                         Executed on:     03/04/2019
                                                                          s/Joshua D. Schull
                                                                          Joshua D Schull
                                                                          U.S. Probation Officer

 THE COURT ORDERS

 [ ]     No Action
 [ ]     The Issuance of a Warrant
 [ ]     The Issuance of a Summons
 [ ]     The incorporation of the violation(s) contained in this             Thomas O. Rice
 petition with the other violations pending before the Court.                Chief U.S. District Judge
                                                                          Signature of Judicial Officer
 [ ] Defendant to appear before the Judge assigned to the case.*
 [ ] Defendant to appear before the Magistrate Judge.                        March 8, 2019
 [ ] Other
                                                                          Date
  * At the scheduled revocation hearing currently set for April 24, 2019 at 8:30 a.m.
